Exhibit 10.5

 

Stock Pledge Agreement

 

Party A (Pledgor):

 

1)Zhang Guo Hui, Male, National ID xxxxxxx.

2)Guan Fen Sheng, Male, National ID xxxxxxxx.

 

From Shenzhen City Moyi Technology Co Ltd (Hereafter “Moyi”) and shareholder
with percentage of 70% and 30% respectively.

 

Part B (Pledgee):

 

Moxian Technologies Shenzhen Co Ltd, from Shenzhen City, Futian District
Registrar of Companies, Company Registration ID xxxxxxxxxxxx.

 

This stock pledge agreement is signed on 15th July 2014 at Shenzhen City Futian
District.

 

Signed:

 

1 Party B and Moyi signed a exclusive cooperation agreement. To protect its
interest, Party A agree to pledge 100% of its holdings in Moyi to Party B

 

2 Party B agree to accept such stock pledge from Party A

 

In accordance to the Peoples Republic China relevant laws and regulations, the
principle of equality and mutual benefit parties to the agreement, reached
through friendly consultations are provided for abide by the following terms:

 

Clause 1: Warranty Obligations

 

The pledge of stock shall ensure Moyi (and or its shareholder) to fulfill its
obligations to cooperate with the Party B exclusive business agreement and
related agreements under. In the breach of agreement, Party B has the right to
take ownership of the pledged shares or any other rights derived from law.

 



1

 

 

Clause 2 Pledge

 

The property being pledged refers to the 100% stake that both Party A jointly
hold in Moyi.

 

Clause 3 Scope of guarantee

 

This agreement shall only be read together with all the other agreements signed
between the Parties, including but not excluding, the exclusive cooperation
agreement and interest conferred to Party B

 

Clause 4 Pledgor Representation

 

1)The pledger is a legitimate holder of the shares and has the right to confer
such pledge    

2)Before signing this contract, the pledgor represents that he did not pledge
the pledged property to any third party and this property has not been frozen by
a court of law nor does it have any conditions that might cause an adverse
effect to the pledge;    

3)Unless with the written prior concert of the pledgee, the pledgor shall not
transfer or take any action that will affect his ownership in the pledged stock.
   



Clause 5 Pledge Process and Registration

 

Five days within the execution of this agreement, the parties shall go to the
Shenzhen City of Companies Registrar Department to process the stock pledge in
accordance to the laws of People Republic of China.

 

Clause 6 Pledged Stock and Transfer

 

Without the written consent from Party B, Party A is not allowed to transfer the
stock to a third party.

 



2

 

 

Clause 7. This agreement shall be signed by each party, and shall take effect
after the signatory and registration of pledge with the registrar.

 

Clause 8 Applicable Law

 

The effectiveness, validity, interpretation and performance of this agreement
and any dispute arising from this agreement shall be governed by the laws of the
People Republic of China.;

 

Clause 9 Breach of Agreement

 

After the commencement of this agreement, the parties shall implement the
obligations stipulated under this agreement. Failure to do so would be deemed a
breach, whether from an individual or as a whole, should be regarded as breach
of contract, the breaching party shall compensate to the non-breaching party any
loss arising from the breach.

 

Clause 10 Dispute Resolution

 

For any dispute arising in this contract shall be resolved through friendly
consultations first, unsuccessful negotiations, either party shall have the
right to submit the dispute to the South China International Economic and Trade
Arbitration Commission ruled that the place of arbitration is in Shenzhen. The
arbitral award is final and binding on the parties.

 



3

 

 

Clause 11 Others

 

This agreement shall be executed in five. Both Party A and B shall keep a copy,
Moyi shall keep a copy and the other copy shall be used at Company Registrar for
the registration of the pledge.

 

(There is no text below)

 

Signature

 

Party A

 

/s/ Zhang Guo Hui 

/s/ Guan Fen Sheng

 

Party B

 

/s/ Moxian Technologies Shenzhen Co Ltd

 

 

 

4



 

 